                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 1 of 11



                                        1   ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 6840
                                        2
                                            GREENBERG TRAURIG, LLP
                                        3   10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135
                                        4   Telephone: (702) 792-3773
                                        5   Facsimile: (702) 792-9002
                                            Email: swanise@gtlaw.com
                                        6   Counsel for Defendants
                                        7

                                        8                       IN THE UNITED STATES DISTRICT COURT
                                        9                              FOR THE DISTRICT OF NEVADA
                                       10   GAILYN HALL,
                                                                                               CASE NO. 3:20-CV-00313-LRH-CLB
                                       11                                Plaintiff,
                                       12
10845 Griffith Peak Drive, Suite 600




                                                     v.
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                            C. R. BARD, INC.; BARD PERIPHERAL
                                       14   VASCULAR, INCORPORATED,
                                       15
                                                                          Defendants.
                                       16

                                       17     STIPULATED DISCOVERY PLAN & SCHEDULING ORDER SUBMITTED IN
                                       18
                                                              COMPLIANCE WITH LR 26-1(e)

                                       19                       SPECIAL SCHEDULING REVIEW REQUESTED
                                       20           Plaintiff Gailyn Hall (“Plaintiff) and Defendants C. R. Bard, Inc. and Bard Peripheral
                                       21   Vascular, Inc. (collectively “Bard” or “Defendants”) (“Plaintiff and Bard are collectively
                                       22   referred to herein as “the Parties”), by and through their respective undersigned counsel,
                                       23   having met the requirements of F.R.C.P. 26(b) by meeting and conferring to discuss
                                       24   discovery in this case, and pursuant to the Local Rules of Civil Procedure for the District of
                                       25   Nevada, hereby stipulate to the following Discovery Plan and Scheduling Order.
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                         -1-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 2 of 11



                                        1   1.      STATEMENT OF REASONS FOR SPECIAL SCHEDULING REVIEW REQUEST UNDER
                                        2           LR 26-1.
                                        3           This is a complex products liability action involving the Plaintiff’s treatment with an
                                        4   inferior vena cava filter that was designed, manufactured, and sold by the Defendants. An
                                        5   inferior vena cava filter is a prescription medical device that is implanted into a patient’s
                                        6   inferior vena cava, which is the largest vein in the body. The filter is designed to prevent
                                        7   large blood clots from traveling to the heart and lungs where they can be fatal. Plaintiff
                                        8   contends that on February 3, 2014, Plaintiff had a Bard Meridian® inferior vena cava filter
                                        9   (the “Bard Filter”) implanted in his inferior vena cava. Plaintiff alleges the Bard Filter has
                                       10   caused him injuries and damages. Plaintiff has asserted various state law claims against
                                       11   Defendants for strict products liability, negligent design, negligent manufacture, negligent
                                       12   failure to recall/retrofit, negligent failure to warn, negligent misrepresentation, negligence
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13   per se, breach of express and implied warranties, fraudulent misrepresentation, fraudulent
          (702) 792-3773




                                       14   concealment, consumer fraud and deceptive trade practices, and punitive damages.
                                       15           Defendants deny the allegations contained in the Complaint and assert that the Bard
                                       16   Filter is a life saving device cleared by the FDA as being safe and effective that was placed
                                       17   in Plaintiff after being diagnosed with deep vein thrombosis/pulmonary embolism.
                                       18   Defendants deny that the Bard Filter was defectively designed or manufactured and that the
                                       19   Bard Filter was otherwise in an unsafe condition. Defendants further deny that they failed to
                                       20   warn Plaintiff’s implanting physician of the risks associated with the implant procedure, that
                                       21   they were negligent, or that they breached any express or implied warranties. Defendants also
                                       22   deny that they in any way caused or contributed to Plaintiff’s alleged injuries asserted in this
                                       23   matter and further assert intervening and alternative causes as defenses. Defendants allege
                                       24   that there are no facts support a finding of fraudulent misrepresentation or concealment or
                                       25   any violation of consumer fraud and deceptive practices. Likewise, Defendants deny that they
                                       26   engaged in any willful misconduct, malice, fraud, wantonness, oppression, or entire want of
                                       27   care, which would raise the presumption of conscious indifference to consequences.
                                       28   ///

                                                                                          -2-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 3 of 11



                                        1           This case was part of a Multi-District Litigation proceeding called In re: Bard IVC
                                        2   Filters Product Liability Litigation, 2:15-md-02641, which is pending before Senior Judge
                                        3   David Campbell of the District of Arizona (the “MDL”). After four years, the completion of
                                        4   general issue/generic discovery, and conducting three bellwether trials, Judge Campbell
                                        5   ordered cases that have not settled or are not close to settling be transferred to the appropriate
                                        6   jurisdictions around the country for case-specific discovery, workup, and eventual trial.
                                        7           This case was remanded back to this Court on March 30, 2020 [ECF 6]. The MDL
                                        8   Court’s Second Amended Suggestion of Remand and Transfer Order (Third) (“Third Remand
                                        9   Order”) contains a comprehensive description of the history of the MDL, the claims and
                                       10   defenses asserted by the parties, various case management orders entered in the MDL, the
                                       11   status of general common fact and expert discovery conducted in the MDL, summaries of the
                                       12   bellwether cases, and the Court’s rulings on various matters common to all cases. See Third
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13   Remand Order [ECF. 5].
          (702) 792-3773




                                       14           The Plaintiff’s claims against Defendants and Defendants’ defenses are inextricably
                                       15   tied to the Plaintiff’s medical condition. At this time, Defendants contend that they do not
                                       16   know enough information about the Plaintiff’s medical history to promptly settle or resolve
                                       17   the case.
                                       18           Case-specific discovery that was conducted before or during the time it was a part of
                                       19   MDL was minimal and limited to the submission of basic plaintiff and defense profile forms
                                       20   and limited plaintiff medical records. Consequently, the Parties will need to accomplish all
                                       21   case-specific discovery on remand. Defendants anticipate that case-specific discovery will
                                       22   include the collection of comprehensive medical records and the need to take depositions of
                                       23   numerous fact-specific witnesses, including the Plaintiff; treating medical providers,
                                       24   including physician(s) who removed or attempted to remove the Bard Filter at issue, if
                                       25   applicable and necessary; and other witnesses who have relevant information about the
                                       26   Plaintiff’s alleged claims.
                                       27   ///
                                       28   ///

                                                                                          -3-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 4 of 11



                                        1   2.      ISSUES IN DISPUTE
                                        2           At this time, the Parties do not have any discovery disputes to bring to the Court’s
                                        3   attention. In the event a dispute arises, the Parties will seek Court intervention, as necessary.
                                        4   3.      CONFERENCE TIMING.
                                        5           Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. first appeared in this
                                        6   matter when local counsel, Eric Swanis, entered his appearance on April 17, 2020. Counsel
                                        7   for Plaintiff and Defendants conducted their Rule 26(f) conference on May 19, 2020 and in
                                        8   subsequent communications.
                                        9   4.      DISCOVERY PLAN
                                       10           a.      What changes should be made in the timing, form, or requirement for
                                       11                   disclosures under Rule 26(a), including a statement of when initial
                                       12                   disclosures were made or will be made.
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13           The Parties filed a Proposed Stipulated Protective Order with this Court on May 22,
          (702) 792-3773




                                       14   2020, containing provisions similar to the MDL protective orders, and agree to be bound by
                                       15   this Protective Order upon entry by the Court. The Parties will exchange Rule 26(a)
                                       16   disclosures subject to the Stipulated Protective Order no later than June 30, 2020.
                                       17           The Parties agree that Plaintiff will include in his initial disclosures a list of medical
                                       18   providers for the period ten (10) years prior to implant of the filter to the present and to
                                       19   include execution by Plaintiff of standard medical and other records release authorizations,
                                       20   for a period of ten years preceding the date of implant.
                                       21           b.      The subjects on which discovery may be needed, when discovery should be
                                       22                   completed, and whether discovery should be conducted in phases or be
                                       23                   limited to or focused on particular issues.
                                       24           The Parties agree that general liability fact and expert discovery was completed in the
                                       25   MDL and is now closed. The only remaining discovery is case-specific. The Third Remand
                                       26   Order repeatedly makes clear that the time for general discovery is over: “courts receiving
                                       27   these cases need not be concerned with facilitating general fact discovery on remand or
                                       28   transfer.” [ECF 5 at 9]; see also, id. at 3 (“The primary purposes of this MDL – coordinated

                                                                                           -4-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 5 of 11



                                        1   pretrial discovery and resolution of common issues – have been fulfilled. All common fact
                                        2   and expert discovery has been completed.”). Regarding the Scope of Discovery for this
                                        3   matter, during the hearing held on January 21, 2020, Magistrate Judge Brenda Weksler issued
                                        4   a ruling according to which the Court ORDERED that consistent with the ruling by Judge
                                        5   Campbell, “all common fact discovery” has been completed. “Accordingly, fact discovery
                                        6   common to all cases in the MDL proceeding is deemed to be complete with the following
                                        7   proviso: Defendant shall abide by the duty to supplement their general discovery responses
                                        8   as required by the applicable Federal and Local Rules of Civil Procedure during the course
                                        9   of the case-specific discovery authorized by this Court. Plaintiff may request further relief
                                       10   from this ruling to the extent specific information not previously available in the MDL
                                       11   proceeding provides a sound basis for doing so and a showing can be made that the
                                       12   information sought directly is relevant to the case-specific issues before this Court.” Hrnciar
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13   v. C.R. Bard, Inc., et al., Case No: 2:19-CV-01872-RFB-BNW (and other cases), Transcript
          (702) 792-3773




                                       14   of Proceedings (January 21, 2020) at 18:24-19:10. The subjects of discovery going forward
                                       15   will focus on Plaintiff’s medical history and treatment, as well as case-specific causation,
                                       16   which Defendants deny.
                                       17           In particular, the collection of medical and other records is a key part of case-specific
                                       18   discovery. In order to expedite records collection in this case, the Parties will use the joint
                                       19   records collection process utilized in the MDL. The Parties agree to use The Marker Group
                                       20   as their joint records collection vendor to collect any medical, insurance, Medicare, Medicaid,
                                       21   prescription, Social Security, workers’ compensation, and employment records for Plaintiff
                                       22   from third-parties designated as custodians for such records by Plaintiffs or Defendants.
                                       23   Plaintiff will need to provide various signed authorizations to Defendants permitting them to
                                       24   collect these records.
                                       25           The Parties note that the medical record collection process alone typically takes at
                                       26   least three months and the timing of this process is beyond the Parties’ control. Moreover,
                                       27   given the COVID-19 pandemic, the Parties anticipate that this effort will take longer than
                                       28   three months as facilities and businesses temporarily close, allow employees to work from

                                                                                          -5-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 6 of 11



                                        1   home, experience staffing shortages or as medical facilities have directed their staff to focus
                                        2   only on activities concerning patient care in anticipation of an increased demand for services.
                                        3           Only after records have been collected can Defendants analyze and summarize
                                        4   Plaintiff’s medical history; retain experts; conduct depositions, including Plaintiff, his spouse
                                        5   and/or other close family members, the implanter of the Bard Filter, the explanter of the Bard
                                        6   Filter, if any, other medical providers, Plaintiff’s treating physicians, additional fact witnesses
                                        7   identified in Plaintiff’s Rule 26(a)(1) initial disclosures and supplements thereto and
                                        8   additional fact witnesses identified in discovery. Finally, the Parties will likely retain case-
                                        9   specific experts, who will need to review the relevant documents and testimony, formulate
                                       10   opinions, generate reports, and sit for depositions.
                                       11           The Parties agree that case-specific fact and expert discovery should be phased, such
                                       12   that fact discovery concludes before expert disclosures and depositions take place. In light of
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13   the necessary trial work-up required as referenced above, timing for sensitive records
          (702) 792-3773




                                       14   collection through a third-Party vendor which is beyond the Parties’ control, and the
                                       15   complexity of this case, the Parties submit that the following schedule is necessary to allow
                                       16   for adequate time for detailed-case specific discovery and pretrial practice in this complex
                                       17   products liability case. The Parties also request that a trial date not be set any earlier than
                                       18   December 2021 to allow for the completion of discovery and resolution of the expected
                                       19   dispositive motions. The Parties expect this case to take twenty (20) trial days.
                                       20   ///
                                       21   ///
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                                                                           -6-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 7 of 11



                                        1           The Parties propose the following schedule for case-specific fact and expert discovery:
                                        2            PROPOSED DATE                                 DEADLINE
                                        3           June 30, 2020         The Parties shall exchange Rule 26(a) Initial Disclosures.
                                        4                                 The Plaintiff shall produce a list of medical providers for the
                                                                          period of time from ten years before placement of the Bard
                                        5                                 Filter at issue in the case to the present.
                                                                          The Plaintiff shall complete, date, execute, and produce the
                                        6                                 standard medical and other records release authorization
                                        7                                 forms, attached as Exhibit A.
                                                    July 28, 2020         Plaintiff shall produce the completed Plaintiff Fact Sheet
                                        8                                 (“PFS”) and related information utilized in the In re: C. R.
                                        9                                 Bard, Inc. IVC Filter MDL, attached as Exhibit B.
                                                    August 25, 2020       Defendants shall produce the Defendant Fact Sheet (“DFS”)
                                       10                                 and related information utilized in the In re: C. R. Bard, Inc.
                                                                          IVC Filter MDL, attached as Exhibit C.
                                       11
                                                    October 30, 2020      The Parties shall join other parties and amend the pleadings.
                                       12
10845 Griffith Peak Drive, Suite 600




                                                    February 25, 2021     Case-specific fact discovery closes.
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                                    March 26, 2021        The Plaintiff shall produce case-specific expert reports.
                                       14
                                                    April 26, 2021        The Defendants shall produce case-specific expert reports.
                                       15
                                                    May 26, 2021          The Plaintiff shall produce any case-specific rebuttal expert
                                       16                                 reports.
                                       17           June 25, 2021         The Defendants shall produce any rebuttal expert reports.

                                       18           July 26, 2021         Deadline to depose the Plaintiff’s case-specific experts about
                                                                          their case-specific reports.
                                       19           August 24, 2021       Deadline to depose the Defendants’ case-specific experts
                                       20                                 about their case-specific reports.
                                                    October 22, 2021      Deadline to file Daubert motions and other dispositive
                                       21                                 motions.
                                       22

                                       23           c.      Any issues about disclosure, discovery, or preservation of electronically
                                       24                   stored information, including the form or forms in which it should be
                                       25                   produced.
                                       26           The Parties agree that all fact and expert discovery concerning general liability issues
                                       27   was completed in the MDL, subject to Magistrate Weksler’s ruling quoted above. More than
                                       28   1.5 million Bard documents and transcripts of more than 150 corporate witness depositions

                                                                                          -7-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 8 of 11



                                        1   were produced. Document productions in the MDL contained significant confidential,
                                        2   privileged, and patient information. To expedite production, the documents were produced
                                        3   after, in large part, a “no-eyes-on” review. The documents therefore were produced pursuant
                                        4   to the terms of multiple protective orders entered by the MDL court preventing their
                                        5   disclosure. The documents produced in the MDL are available to the Parties, and the Parties
                                        6   propose utilizing the MDL discovery on generic liability issues in this action.
                                        7           d.      Any issues about claims of privilege or of protection as trial-preparation
                                        8                   materials, including—if the parties agree on a procedure to assert these
                                        9                   claims after production—whether to ask the court to include their
                                       10                   agreement in an order under Federal Rule of Evidence 502.
                                       11           Claims of privilege and an order under Federal Rule of Evidence 502 are accounted
                                       12   for in the Proposed Stipulated Protective Order.
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13           e.      What changes should be made in the limitations on discovery imposed
          (702) 792-3773




                                       14                   under these rules or by local rule, and what other limitations should be
                                       15                   imposed.
                                       16           The Parties have agreed to utilize the Plaintiff Fact Sheet (“PFS”) and Defendant Fact
                                       17   Sheet (“DFS”) forms utilized in the MDL 2641 in lieu of traditional discovery mechanisms.
                                       18   See, Attachments B and C. The Parties agree that the terms incorporated into the PFS and
                                       19   DFS forms and Federal Rules of Civil Procedure 26, 33, 34, and 37 shall apply to the
                                       20   completion and supplementation of the Fact Sheets. The Parties agree that any additional
                                       21   case-specific written discovery such as Interrogatories or Request for Production will be
                                       22   limited and targeted to the specific facts of this case. The Parties anticipate that using Fact
                                       23   Sheets will expedite the fact-discovery process.
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                                                                         -8-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 9 of 11



                                        1           f.      Any other orders that the court should issue under Rule 26(c) or under
                                        2                   Rule 16(b) and (c).
                                        3           The MDL Court entered numerous orders and adhering to these orders here is
                                        4   appropriate and would promote efficiency and judicial economy. In the Third Remand Order,
                                        5   the MDL Court recognized that “[t]he Court has made many rulings in this MDL that could
                                        6   affect the remanded and transferred cases.” [ECF 5 at 16]. As such, to assist the courts that
                                        7   receive the transferred cases, the MDL Court provided a “summary of the key legal and
                                        8   evidentiary rulings.” Id. at 16. See id. at 16–30. The Third Remand Order also provides a
                                        9   list of all Case Management Orders, discovery orders, and other significant rulings relevant
                                       10   to cases on remand, which list includes general descriptions of the subject matter of such
                                       11   orders. [ECF 5 at 77–87]. The Parties refer the Court to this section of the Third Remand
                                       12   Order. The Parties agree to generally abide by the Case Management Orders in the MDL,
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13   including but not limited to those Case Management Orders that have been incorporated into
          (702) 792-3773




                                       14   the Proposed Stipulated Protective Order.
                                       15   5.      ALTERNATIVE DISPUTE RESOLUTION.
                                       16           The Parties certify they have conferred about using alternative dispute resolution.
                                       17   6.      ALTERNATIVE FORMS OF CASE DISPOSITION.
                                       18           The Parties certify they have conferred about trial by a magistrate judge under 28
                                       19   U.S.C § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program.
                                       20   ///
                                       21   ///
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                                                                         -9-
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 10 of 11



                                        1   7.      ELECTRONIC EVIDENCE.
                                        2           The Parties certify they discussed whether they intend to present evidence in electronic
                                        3   format to jurors for the purposes of jury deliberations. No stipulations have been reached by
                                        4   the Parties in this regard to-date.
                                        5           Respectfully submitted this 28th day of May 2020.
                                        6    MCSWEENEY LANGEVIN, LLC                                    GREENBERG TRAURIG, LLP
                                        7

                                        8    By:        /s/ David M. Langevin                     By:       /s/ Eric W. Swanis
                                                    DAVID M. LANGEVIN, ESQ.                             ERIC W. SWANIS, ESQ.
                                        9           Pro Hac Vice Application to be filed                Nevada Bar No. 6840
                                       10           dave@weststrikeback.com                             swanise@gtlaw.com
                                                    filing@westrikeback.com                             10845 Griffith Peak Drive
                                       11           2116 Second Avenue South                            Suite 600
                                                    Minneapolis, Minnesota 55404                        Las Vegas, Nevada 89135
                                       12
10845 Griffith Peak Drive, Suite 600




                                                    Telephone: (612)746-4646
     Greenberg Traurig, LLP




                                                    Facsimile: (612) 454-2678                            Counsel for Defendants
      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                       14           KRISTIE L. FISCHER
                                       15
                                                    Nevada Bar No. 11693
                                                    2565 Coral Sky Court
                                       16           Las Vegas, Nevada 89142
                                                    fischer.kristie@gmail.com
                                       17           Telephone: (702) 218-0253
                                       18
                                                    Counsel for Plaintiffs
                                       19
                                                                                              IT IS SO ORDERED.
                                       20
                                                                                                          29th of _____________,
                                                                                              Dated this ____           May      2020.
                                       21

                                       22
                                                                                              ___________________________________
                                       23                                                     CARLA BALDWIN
                                                                                              United States Magistrate Judge
                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                         - 10 -
                                            ACTIVE 50701985v1
                                            Case 3:20-cv-00313-LRH-CLB Document 32
                                                                                33 Filed 05/28/20
                                                                                         05/29/20 Page 11 of 11



                                        1                                 CERTIFICATE OF SERVICE
                                        2           I hereby certify that on May 28, 2020, I caused the foregoing document to be
                                        3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                        4   notification of such filing to the CM/ECF participants registered to receive such service, and
                                        5   I hereby certify that I caused to have mailed via United States Postal Service the foregoing
                                        6   document to the following non-ECF participants:
                                        7           David M. Langevin, Esq.
                                                    Rhett A. McSweeney, Esq.
                                        8
                                                    MCSWEENEY LANGEVIN LLC
                                        9           2116 Second Avenue South
                                                    Minneapolis, Minnesota 55404
                                       10

                                       11           Kristie L. Fischer
                                                    2565 Coral Sky Court
                                       12           Las Vegas, Nevada 89142
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)




                                       13
          (702) 792-3773




                                       14

                                       15                                                 /s/ Evelyn Escobar-Gaddi
                                       16                                                 An employee of GREENBERG TRAURIG, LLP

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                        - 11 -
                                            ACTIVE 50701985v1
